DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species as best understood based upon the provided disclosure:
Species
Description
Figure(s)
1
 An overall configuration diagram of an in-vehicle power supply system according to a first embodiment including a current detector. 

1, 2, 3, 4, 5
2
An overall configuration diagram of an in-vehicle power supply system according to a second embodiment including a voltage detector instead of a current detector. 

6, 7
3
An overall configuration diagram of an in-vehicle power supply system according to a third embodiment making use of fuses instead of individual switches. 
8, 9, 10
4
An overall configuration diagram of an in-vehicle power supply system according to a fourth embodiment with more loads and a different circuit arrangement (i.e. 201 and 202). 
11, 12, 13
5
An overall configuration diagram of an in-vehicle power supply system according to a fifth embodiment including a different circuit arrangement (i.e. 201 and 202). 
14
6
An overall configuration diagram of an in-vehicle power supply system according to a sixth embodiment including three power systems consisting of first to third systems.  
15
7
An overall configuration diagram of an in-vehicle power supply system according to a seventh embodiment including a ring configuration.  
16
8
An overall configuration diagram of an in-vehicle power supply system according to an eighth embodiment including a structurally different ring configuration.  
17, 18 , 19 
9
An overall configuration diagram of an in-vehicle power supply system according to a ninth embodiment including a storage battery and an alternator as power supplies. 
20
10
An overall configuration diagram of an in-vehicle power supply system according to a tenth embodiment including a dc-dc converter that outputs power from a high voltage storage battery.  
21
11
An overall configuration diagram of an in-vehicle power supply system according to an eleventh embodiment with a changed configuration.  
22, 23
12
An overall configuration diagram of an in-vehicle power supply system according to a twelfth embodiment with a changed configuration.  
24, 25
13
An overall configuration diagram of an in-vehicle power supply system according to a thirteenth embodiment with a changed configuration.  
26
14
An overall configuration diagram of an in-vehicle power supply system according to a fourteenth embodiment with a changed configuration.  
27, 28
15
An overall configuration diagram of an in-vehicle power supply system according to a fifteenth embodiment with a changed configuration.  
29
16
An overall configuration diagram of an in-vehicle power supply system according to a sixteenth embodiment including that the configuration of the inter-system switches and the intra-system switches is changed.  
30
17
An overall configuration diagram of an in-vehicle power supply system according to a seventeenth embodiment with a changed configuration.  
31
18
An overall configuration diagram of an in-vehicle power supply system according to an eighteenth embodiment including that the configuration of the inter-system switches and the intra-system switches is changed.  
32
19
An overall configuration diagram of an in-vehicle power supply system according to a nineteenth embodiment including that the configuration of the inter-system switches and the intra-system switches is changed.  
33
20
An overall configuration diagram of an in-vehicle power supply system according to a twentieth embodiment including that the configuration of the inter-system switches and the intra-system switches is changed.  
34
21
An overall configuration diagram of an in-vehicle power supply system according to a twenty first embodiment missing switches 301 & 302.  
35, 36, 37, 38, 39
22
An overall configuration diagram of an in-vehicle power supply system according to a twenty second embodiment i.e. a different configuration of the structure of switches 301 & 302.  
40, 41, 42, 43
23
An overall configuration diagram of an in-vehicle power supply system according to a twenty third embodiment i.e. multiple detectors used to change the circuit arrangement.  
44, 45
24
An overall configuration diagram of an in-vehicle power supply system according to a twenty fourth embodiment i.e. current detectors are omitted. 
46, 47
25
An overall configuration diagram of an in-vehicle power supply system according to a twenty fifth embodiment i.e. circuit arrangement changed.
48, 49
26
An overall configuration diagram of an in-vehicle power supply system according to a twenty fifth embodiment i.e. circuit arrangement changed.
50, 51
27
An overall configuration diagram of an in-vehicle power supply system according to a twenty sixth embodiment i.e. circuit arrangement changed.
52
28
An overall configuration diagram of an in-vehicle power supply system according to a twenty seventh embodiment i.e. circuit arrangement changed.
53


The species are independent or distinct because they have patentably distinct and mutually exclusive characteristics as explained above and portrayed within the different arrangements of the cited figures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species would require a different field of 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MW
11/23/2021
						/JARED FUREMAN/                                                                 Supervisory Patent Examiner, Art Unit 2836